       Case 2:14-cv-01554-JTM-JVM Document 101 Filed 12/03/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 THERONE MAGEE                   * CIVIL ACTION NO. 2:14-cv-01554
                                 *
 VERSUS                          * SECTION: H
                                 *
 WALTER P. REED, ADA RONALD      * JUDGE:
 GRACIANETTE, ADA JASON CUCCIA,  * JANE TRICHE MILAZZO
 ST. TAMMANY PARISH DISTRICT     *
 ATTORNEY’S OFFICE, ST. TAMMANY  * DIVISION: 2
 SHERIFF RANDY SMITH, BRANDON    *
 STEPHENS, CHRISTOPHER COMEAUX, * MAGISTRATE JUDGE:
 DEPUTIES JOHN AND JANE DOE, AND * JANIS VAN MEERVELD
 ABC INSURANCE COMPANIES         *
                                 * JURY TRIAL
****************************************************

 MOTION FOR SUMMARY JUDGMENT AND MOTION FOR JUDGMENT ON THE
   PLEADINGS FILED ON BEHALF OF RONALD GRACIANETTE AND JASON
 CUCCIA, IN THEIR ALLEGED OFFICIAL CAPACITIES AS ASSISTANT DISTRICT
 ATTORNEYS FOR THE 22ND JUDICIAL DISTRICT, STATE OF LOUISIANA, AND
    WALTER P. REED, IN HIS OFFICIAL CAPACITY AS FORMER DISTRICT
    ATTORNEY OF THE 22ND JUDICIAL DISTRICT, STATE OF LOUISIANA

           NOW INTO COURT, through undersigned counsel, come defendants Ronald

Gracianette and Jason Cuccia, in their alleged official capacities as Assistant District

Attorneys for the 22nd Judicial District, State of Louisiana, and Walter P. Reed, in his official

capacity as former District Attorney of the 22nd Judicial District, State of Louisiana, who,

for the reasons set forth in the attached memorandum, file this Motion for Summary Judgment and

Motion for Judgment on the Pleadings seeking dismissal of the remaining claim against them.

                                                Respectfully submitted,

                                                CARY J. MENARD (09426)
                                                EMILY G. COUVILLON (31114)
                                                21454 Koop Drive, Suite 2G
                                                Mandeville, Louisiana 70471
                                                Telephone: (985) 871-4530
                                                Facsimile: (985) 867-5124



547.0002
Case 2:14-cv-01554-JTM-JVM Document 101 Filed 12/03/19 Page 2 of 2




                                 E-mail: cmenard@22da.com
                                 E-mail: ecouvillon@22da.com

                                 AND

                                 s/ Ralph R. Alexis, III
                                 RALPH R. ALEXIS, III, T.A. (02379)
                                 GLENN B. ADAMS (02316)
                                 COREY D. MOLL (34245)
                                 PORTEOUS, HAINKEL AND JOHNSON, LLP
                                 704 Carondelet Street
                                 New Orleans, LA 70130-3774
                                 Telephone:(504) 581-3838
                                 Facsimile: (504) 581-4069
                                 E-mail: ralexis@phjlaw.com
                                 E-mail: gadams@phjlaw.com
                                 E-mail: cmoll@phjlaw.com

                                 AND

                                 WILLIAM C. LOZES (18312)
                                 PORTEOUS, HAINKEL AND JOHNSON, LLP
                                 408 N. Columbia Street
                                 Covington, LA 70433-2920
                                 Telephone: (985) 893-4790
                                 Email: wlozes@phjlaw.com

                                 Attorneys for defendants Ronald Gracianette
                                 and Jason Cuccia, in their alleged official
                                 capacities as Assistant District Attorneys for the
                                 22nd Judicial District, State of Louisiana, and
                                 Walter P. Reed, in his official capacity as
                                 former District Attorney of the 22nd Judicial
                                 District, State of Louisiana




                               -2-
